      Case 2:19-cv-05754-NVW Document 21 Filed 02/24/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   LeRodrick Terry, Ph.D. and Alisha Terry,          No. CV-19-05754-PHX-NVW
     husband and wife,
10                                                     ORDER
                    Plaintiffs,
11
     v.
12
     Maricopa County Community College
13   District; Leslie Cooper, as general counsel of
     Maricopa County Community College
14   District and in her personal capacity, and
     John Doe Cooper; Matthew Hasson, as a
15   spokesperson for Maricopa County
     Community College District and in his
16   personal capacity; Casey Kuhn, as a senior
17   field correspondent and in her personal
     capacity,
18
                    Defendants.
19
            IT IS ORDERED that the Stipulation to Synchronize Mandatory Initial Discovery
20
     Project Responses and Rule 26(f) Case Management Deadlines (Doc. 20) is denied. No
21
     Defendant’s disclosures are delayed by a Rule 12(b)(6) motion. The experiment is defeated
22
     by allowing parties to delay disclosures for decisions on motions to dismiss.
23
            Dated this 24th day of February, 2020.
24
25
26
27
28
